Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1, 2020 has been considered by the examiner.

 				       Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
-the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed; and
1 and 3-9 are objected to because of the following informalties:  claim 1, lines 9-17, should read as follows:
wherein the image analysis unit is configured to obtain information of a target block in an image displayed on the basis of the first image data;
wherein the image analysis unit is further configured to
control the division of the first image data by the image dividing unit for each target block; and
wherein the image analysis unit is further configured to control the input of any one of the divided first image data into any one of the plurality of super-resolution processing circuits.

Claims 3-9 are objected to because they depend on claim 1. 

-claims 2 and 10-16 are objected to because of the following informalities: in 
claim 2, lines 9-17, should read as follows:
wherein the image analysis unit is configured to obtain information of a target block in an image displayed on the basis of a movement vector of the first image data;
wherein the image analysis unit is further configured to control the division of the first image data by the image dividing unit for each target block; and
wherein the image analysis unit is further configured to control the input of any one of the divided first image data into any one of the plurality of super-resolution processing circuits.	



Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-16 are allowed if Applicant traverses the above formal matters. 

The following is Examiner’s statement on the reasons for allowance: 

Applicant’s invention (Fig. 1, shown below) is a display device (100) comprising an image analysis unit (112), an image dividing unit (113), and an image calculation unit (115).  A first data (DIN) is input into the image analysis unit (112), and the image dividing unit (113) in turn divides the first data into a plurality of image data (DDIV).  The image calculation processing unit (115) includes a plurality of super-resolution processing circuits (117_1 to 117_n) that perform a different super-resolution process on the divided first image data and outputs a second image data (DOUT). The image analysis unit (112) is configured to obtain a target block in an image displayed based on the first image data, control the division of the first image data by the dividing unit for each target block, and control the input of the divided first image data into the plurality of super-resolution circuits. 


    PNG
    media_image1.png
    459
    799
    media_image1.png
    Greyscale


Regarding Claim 1, Hanzawa (Fig. 1), US 2014/0307971, teaches a display device by comprising:
an image analysis unit (10) to which first image data is input (e.g., Image Reading Unit 11 receives low resolution image data); and wherein the image analysis unit (10) is configured to obtain information of a target block in an image displayed on the basis of the first image data (e.g., Object detecting unit 12 detects an object in the image such as a face, landmark, etc.; par. 0048.  The object is considered a “target block”). 

(Fig. 2), US 2011/0043526, teaches an image dividing unit (11) which divides the first image data into a plurality of image data (e.g., Dividing Circuit 11 divides video signal X into a plurality of data); and
an image calculation processing unit (12a-d) which includes a plurality of super-
resolution processing circuits performing different super-resolution processing, to
which the first image data divided for each super-resolution processing circuit is
input, and which generates a plurality of second image data (e.g., Upscaling circuits 12a-d receive the divided image and perform an interpolation process on the images and outputs processed data to liquid crystal driving circuit 13; par. 0082.  This interpolation process is considered a “super-resolution process.”  Each upscale circuit 12a-d performs two kinds of interpolation, one for the edge part and another for the non-edge part; par. 0084). 

Koike (Fig. 1) further teaches the concept of a control unit (5) that controls the input of a divided image into an image processing unit (e.g., Control unit 5 controls input of divided images from writing units 2-1 and 2-2 to a series of circuits, including image processing units 7-1 and 7-2).  Adding this concept to Hanzawa and Shiomi, the input of the divided images into upscaling circuits 12a-d in Shiomi would be controlled by a controller.  The claim limitation “wherein the image analysis unit is configured to control the input of any one of the divided first image data into any one of the plurality of super-resolution processing circuits.

wherein the image analysis unit is configured to control the division of the first image data by the image dividing unit for each target block.   In other words, the claim limitations require each target block to be divided.   In Hanzawa, the target image detected by object detecting 12 is configured to detect multiple objects (par. 0049), but these objects are not divided before undergoing super resolution processing. 

For this reason, claim 1 is allowed.  Claims 3-9 are allowed because they depend on claim 1. 


Regarding Claim 2, Hanzawa teaches an image analysis unit (10) to which first image data is input (e.g., Image Reading Unit 11 receives low resolution image data).  

Shiomi (Fig. 2) teaches an image dividing unit (11) which divides the first image data into a plurality of image data (e.g., Dividing Circuit 11 divides video signal X into a plurality of data); and
an image calculation processing unit (12a-d) which includes a plurality of super-
resolution processing circuits performing different super-resolution processing, to
which the first image data divided for each super-resolution processing circuit is
input, and which generates a plurality of second image data (e.g., Upscaling circuits 12a-d receive the divided image and perform an interpolation process on the images and outputs processed data to liquid crystal driving circuit 13; par. 0082.  This interpolation process is considered a “super-resolution process.”  Each upscale circuit 12a-d performs two kinds of interpolation, one for the edge part and another for the non-edge part; par. 0084). 

Koike (Fig. 1), US 2012/0050811, further teaches the concept of a control unit (5) that controls the input of a divided image into an image processing unit (e.g., Control unit 5 controls input of divided images from writing units 2-1 and 2-2 to a series of circuits, including image processing units 7-1 and 7-2).  Adding this concept to Hanzawa and Shiomi, the input of the divided images into upscaling circuits 12a-d in Shiomi would be controlled by a controller.  The claim limitation “wherein the image analysis unit is configured to control the input of any one of the divided first image data into any one of the plurality of super-resolution processing circuits.

However, neither Hanzawa, Shiomi, nor Koike, either alone or in combination, teaches wherein the image analysis unit is configured to obtain information of a target block in an image displayed on the basis of a movement vector of the first image data; and wherein the image analysis unit is configured to control the division of the first image data by the image dividing unit for each target block.   In other words, the claim limitations require each target block to be divided.   

Claims 10-16 are allowed because they depend on claim 2. 

		

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        November 16, 2021